


110 HR 3566 IH: To permanently extend the waiver authority of the

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3566
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Mr. Kline of
			 Minnesota (for himself, Mr.
			 McKeon, Mr. Keller of
			 Florida, and Mr. Sestak)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To permanently extend the waiver authority of the
		  Secretary under the Higher Education Relief Opportunities for Students Act of
		  2003.
	
	
		1.Permanent
			 extensionSection 6 of the
			 Higher Education Relief Opportunities for Students Act of 2003 (Public Law
			 108–76; 20 U.S.C. 1070, note) is repealed.
		
